Citation Nr: 0519624	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  98-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for loss of anal 
sphincter control with bowel dysfunction, status post scrotum 
and groin blood clots, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for status-post 
surgical release of lateral plica of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to July 
1982, from April 1983 to July 1983, from October 1983 to 
February 1984, and from June 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable rating for 
status-post surgical release of lateral plica of the left 
knee (left knee disorder).  Thereafter, a March 1999 hearing 
officer decision assigned a 10 percent rating for the left 
knee disorder.  

This matter also comes before the Board from a November 1999 
rating decision that denied a rating in excess of 10 percent 
for a loss of anal sphincter control with bowel dysfunction, 
status post scrotum and groin blood clots (sphincter 
disorder).  A March 2001 rating decision thereafter rated the 
sphincter disorder as 30 percent disabling.  In June 2001, 
the Board remanded the issue pertaining to the left knee 
disorder for further evidentiary development.  

While the June 2001 Board remand addressed entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for left leg and 
hip disabilities due to VA medical treatment, these issues 
are no longer in appellate status because the RO granted 
compensation for left leg and hip disabilities in a July 2003 
rating decision.  38 U.S.C.A. § 7105(d) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.

REMAND

As to entitlement to an increased rating for a sphincter 
disorder, the Board notes that VA has yet to provide the 
veteran with adequate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, on remand, VA should: (1) notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; (2) notify him of the 
information and evidence that VA will seek to provide; (3) 
notify him of the information and evidence the claimant is 
expected to provide; and (4) tell the claimant to provide any 
pertinent evidence in his possession that has yet to be 
submitted.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

As to entitlement to an increased rating for a left knee 
disorder, this issue was remanded in June 2001, in part, for 
the following:

The veteran should be afforded a VA 
orthopedic examination [at which the 
examiner was to] . . . state whether any 
x-ray findings of left knee arthritis are 
residuals of the service-connected left 
knee injury, or whether it is more likely 
than not that they are related to an 
intercurrent post-service injury in 
January 1990.  If a distinction is not 
possible, the examiner must so state.

In accordance with [DeLuca v. Brown, 
8 Vet. App. 202 (1995)], the examination 
report must discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  The 
examiner should also opine whether the 
left knee disorder causes any 
restrictions in the appellant's ability 
to work, and if so, what those 
restrictions are. 

The June 2001 Board remand also directed the RO to discuss 
its rationale for rating the veteran's left knee disorder as 
recurrent subluxation or lateral instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 when a November 1998 VA 
examination disclosed no signs of instability.  The RO was 
also directed to consider VAOPGCPREC 23-97; 62 Fed.Reg. 63604 
(1997) (separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Codes 5260 and 5261 where the 
service-connected disability includes both arthritis and 
instability), and 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 when rating the severity of the veteran's service 
connected disability.

The post-remand record shows the veteran was afforded a VA 
joints examination in February 2003.  However, while that 
examiner reported that the range of motion of the left knee 
was from 0 to 120 degrees, he did not provide a DeLuca 
opinion as specifically asked for in the June 2001 Board 
remand.  Likewise, the VA examiner did not provide an opinion 
as to whether the veteran had current evidence of left knee 
arthritis and, if so, whether the arthritis was a residual of 
the service-connected left knee injury as opposed to the 
subsequent January 1990 injury.  Accordingly, as the Board's 
remand obligated the RO to obtain such opinions from the VA 
examiner, further development is in order.  Accordingly, in 
light of Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance), another remand 
is required.  

Given the changing nature of the law, on remand the RO must 
also consider VAOPGCPREC 09-04 (Sept. 17, 2004), 
69 Fed.Reg. 59990 (2004) (separate ratings may be assigned 
under Diagnostic Code 5260 and Diagnostic Code 5261 where the 
service-connected disability includes both limitation of 
flexion and extension) when readjudicating this issue.

Finally, a remand is also required because, while 38 C.F.R. 
§ 19.31 (2004) requires that a supplemental statement of the 
case (SSOC) be furnished to the veteran when additional 
pertinent evidence is received after a statement of the case 
has been issued, one was not issued following the February 
2003 VA examination.

Therefore, the appeal is REMANDED for the following:

1.  As to entitlement to an increased 
rating for a sphincter disorder, the RO 
should provide the veteran with adequate 
VCAA notice in accordance with the 
decision in Quartuccio; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to an increased rating for a sphincter 
disorder.  The letter must: (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) notify him 
of the information and evidence that VA 
will seek to provide; (3) notify him of 
the information and evidence the claimant 
is expected to provide; and (4) request 
he provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  As to entitlement to an increased 
rating for a left knee disorder, the RO 
should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating knee 
disabilities the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any left knee disability.  

In addition to any other information 
required by the AMIE worksheet, the 
examiner must answer to the following 
questions: 

Does the veteran have lateral 
instability and/or recurrent 
subluxation of the left knee ?  If 
so, is the lateral instability 
and/or recurrent subluxation 
"slight," "moderate," or 
"severe?"

Does the veteran demonstrate x-ray 
evidence of left knee arthritis?

If the veteran has x-ray evidence of 
left knee arthritis, is it at least 
as likely as not (i.e., is there a 
50/50 chance) that the arthritis is 
a residual of the service connected 
left knee disorder as opposed to the 
subsequent January 1990 injury?  If 
a distinction is not possible 
without engaging in speculation, the 
examiner must so state.

In accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995), the 
examination report must include 
complete range of motion studies of 
the left knee and discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the examiner must offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during 
a flare-up, that fact must be so 
stated, and an explanation provided 
why such an opinion cannot be 
provided.  

The examiner should also opine 
whether the left knee disorder 
causes any restrictions in the 
appellant's ability to work, and if 
so, what those restrictions are. 

3.  The RO should review the medical 
examination to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If it is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

4.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  As to 
entitlement to an increased rating for a 
left knee disorder, the RO must discuss 
its rationale for rating the veteran's 
left knee disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 when the 
November 1998 and February 2003 VA 
examinations disclose no signs of 
instability.  Moreover, if the newly 
ordered VA examination discloses either 
left knee instability or arthritis, the 
RO must consider VAOPGCPREC 23-97 and/or 
VAOPGCPREC 09-04 when rating the severity 
of the veteran's service connected 
disability.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations both old and new considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


